Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1, 15, 18 have been amended. Claims 1-20 are pending and deemed allowable. 
Response to Arguments
Applicant’s arguments, see pg. 12, filed 09/21/2020, with respect to 35 U.S.C. 101 have been fully considered and are persuasive.  The 35 U.S.C. 101 rejection has been withdrawn. 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 

	The closest patent or patent application prior art reference found is Crocker (2014/0310041), which discloses a system for providing real-time evaluation and performance to drivers delivering concrete and to the dispatchers in order to improve the delivery time. The system is responsive to real-time changes in information and data relating to delivery units, load sites, delivery sites including schedule changes, etc. Crocker discloses communicating changes that would reduce detention of the carrier such as re-routing the delivery units, etc. Crocker does not explicitly disclose storing the schedule on blockchain, nor the limitations of determining the location includes: accessing an event stream that includes location data that corresponds to the location associated with the carrier-side communication, the location data including a cryptographic hash including a hidden random number and a time varying value generated by a global positioning system (GPS) unit of the carrier computing device; and verifying the cryptographically hashed location data using the hidden random number. The amended limitations overcome the prior art. 

	The closest non-patent literature prior art found is the article “Poor Planning Undermines Logistics Support and Profitability of CPG Promotions” (Marlowe, 2010). The article touches on how carriers are vital in the logistics planning, particularly how pick-up and delivery must be synchronized. If not, poor coordination and scheduling add costs such as detention charges. A strategy mentioned involves simplifying the communication challenge in the warehousing and transportation functions, similar to that of the Applicant’s invention in corroborating information that corroborates the detention status. The article does not explicitly disclose the limitations of storing the schedule on blockchain, nor the limitations of determining the location includes: accessing an event stream that includes location data that corresponds to the location associated with the carrier-side communication, the location data including a cryptographic hash including a hidden random number and a time varying value generated by a global positioning system (GPS) unit of the carrier computing device; and verifying the cryptographically hashed location data using the hidden random number. The amended limitations overcome the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONE N SIMPSON whose telephone number is (571)272-5513. The examiner can normally be reached M-F; 7:30 a.m.-4:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DIONE N. SIMPSON
Examiner
Art Unit 3628




/RESHA DESAI/Supervisory Patent Examiner, Art Unit 3628